PRITCHARD, Judge,
concurring.
I fully concur in the opinion by Judge Swofford and the concurring opinion of Judge Shangler. These remarks are made because of matters posited in the dissenting opinion of Judge Clark which first attempts to cast doubt upon the submissibility of appellant’s case.
The dissent says that there was no evidence that Clarkson or Tobin employees placed the [50 to 60 pound] rock on the barricade sign. All the facts in evidence point to a legitimate inference for the jury to apply, if it chose, that the defendants did cause the rock to be placed upon the sign. Those facts are these: Defendants, as joint adventurers, undertook the duty, by their contract with the Missouri Highway Department, to make the construction area safe, as the majority opinion states, “for handling traffic, barriers, barricades, signs, flagmen, and warnings necessary to protect members of the travelling public using the highway during the construction project.” They thus had the exclusive control of the area. Under the common law, defendants undertook a nondelegable and continuing duty to members of the travelling public to make the area safe and not to permit any condition which could cause an unreasonable risk of harm to those members.
The evidence shows that rocks had been placed on the signs prior to the occurrence in question. Clearly the rock was on the sign which driver Ballard struck, which rock was precipitated through the right windshield striking passenger appellant in the face. There was evidence that defendants Clarkson and Tobin determined the placement and number of signs on the project. The collision with the sign happened on Sunday shortly after noon. On the day before, a Saturday, Clarkson’s job superintendent and its safety director were on the job site, and Safe-T-Flare’s employee was there on Friday. It was not shown whether employees were working on Saturday, but certainly they would not have been working on Sunday. At any rate, there was ample opportunity to inspect the signs and weights, which witness Box testified should have been done daily. Rocks on the signs would have been in plain view and would have imparted notice to defendants.
No persons other than defendants would have had any direct interest in weighting the signs to keep them in place, and thus the statement in the dissent that “For all that appears, the rock could have been placed on the sign only moments or hours before the accident by persons unknown” is not only without substance, but ignores the jury’s prerogative to draw a reasonable and legitimate inference from the facts in evidence. Although defendants denied that they caused the rock to be placed on the sign, if, as the above quote implies, there was an intervening cause, as by the act of an interloper, the burden of showing the *546same was on defendants. See 65A C.J.S., Negligence, § 207, p. 462.
Appellant’s expert testimony (Box) clearly established that there was a method of safely weighting these signs by the placement of sandbags at their bases. It would not have been an impractical undertaking to have done so, given the nondelegable nature of the duty imposed, or have performed a 24-hour surveillance for safety purposes.
In the case of Joshmer v. Fred Weber Contractors, Inc., 294 S.W.2d 576 (Mo.App.1956), defendant excavated a ditch along a road in front of an apartment building, and plaintiff fell into it when a board across it collapsed under her. The court noted that she was unsuccessful in her attempt to prove that either defendant placed the board which broke under her weight, but nonetheless affirmed her judgment upon the submission that defendants failed to provide a reasonably safe and secure footbridge across the excavation. At page 583[3, 4], that liability is imposed by reason of a tortious breach of duty imposed upon the contractor by common law, and “[he] may be liable even though he acted without negligence in creating the dangerous situation, and this liability exists regardless of the requirements of his contract with the highway authorities and irrespective of any liability on the part of the governmental body employing the contractor.” This Josti-mer case illustrates the nondelegable and continuing duty of a contractor of a public way to the travelling public during the course of construction.
The dissent next attacks the foreseeability aspect of defendants’ duty to anticipate harm and unreasonable danger to the travelling public, and places emphasis upon this sentence: “The opinion therefore holds the contractors to a duty to anticipate that any vehicle traveling the adjacent highway may be subject to any of a limitless number of misadventures which will deprive the driver of control and cause the vehicle to leave the public road”, and then the dissent proceeds to state that the possibility of breakdown at any particular time and location is no more than speculation and conjecture. Although relating in general to liability of governmental entities for defective conditions of highway shoulders, this statement is found in 39 Am.Jur.2d, Highways, Streets, and Bridges, § 488, p. 886: “With respect to injuries resulting from the condition of the shoulder of a paved or hard-surfaced road, a number of cases have recognized that there may be public liability, usually on the theory that there was a duty to exercise ordinary care to keep safe not only the part of the highway customarily used by the traveling public, but also that part contiguous to the traveled part. A number of other cases have taken the view that the shoulder of a highway is not constructed as a place on which to drive, and that irregularities therein are not defects such as to render it a menace to the traveling public and warrant the imposition of public liability for accidents arising therefrom. However, even in these latter cases it is held that the shoulder of a highway must be maintained in a reasonably safe condition for use when the occasion requires, and liability may ensue where a traveler is forced onto the shoulder in an emergency, or moves thereon to pass an oncoming traveler, or otherwise inadvertently or necessarily uses the shoulder of the highway.” [Italics added.] See also Anno. 52 A.L.R.2d 1403. In this case, Ballard’s leaving the travelled portion of the roadway was not the proximate cause of appellant’s injury. Given the well-known principle of physics that a heavy object on top of a sawhorse would be projected toward a vehicle which struck it, the placement of the rock on the barricade was the precise cause of the injury. Not only was that result reasonably foreseeable but it was negligence as a jury could find. Note the case of The State of Arizona and Ashton Construction Co., Inc. v. Cress, 22 Ariz.App. 490, 528 P.2d 876 (1974), where deceased struck a large 55-gallon drum which had a stone which weighed about 18 pounds, placed by the contractor, to prevent it from blowing over, which passed through the windshield causing his death. The court held, page 879, “The question of whether *547placing large stones on barrels on the cen-terline of the highway was a breach of that duty [to maintain the roadway in a safe condition] was properly left to the trier of fact. There was sufficient evidence before the jury to support the verdict. The defendants should have anticipated that such a barricade could create an additional hazard to the user of the highway.” The Arizona court disagreed with Larsen v. Johnson, 21 Utah 2d 92, 440 P.2d 886 (1968), that a case of unanchored boulders on top of a barricade was susceptible to a motion for directed verdict or summary judgment, and noted the dissent in Larsen which stated “ ‘there was a genuine fact issue that transcended the summary judgment, triable by an arbiter thereof.’ ” Note also these cases bearing upon the duty to maintain sufficient barriers and not to create a trap for the travelling public: Moore v. Geiger, 6 Ohio App.2d 14, 215 N.E.2d 607 (1966); Ferguson v. Ben M. Hogan Co., 307 F.Supp. 658 (W.D.Ark.1969); Thorbjohnson v. Rockland-Rockport Lime Co., Inc. and City of Rockland, 309 A.2d 240 (Me.1973), which held at p. 250[13], “If it is reasonably foreseeable that automobiles will deviate from the traveled path of the highway in the vicinity of the quarry, it cannot be said such deviation is an intervening efficient independent cause.”
The dissent directs its final attack to the majority opinion’s holding that defendants’ Instruction No. 3 is prejudicially erroneous. The cases cited in the dissent hold mostly that there was no prejudicial or misleading error in the given instructions in those cases. None of those cited cases even remotely approach the positive misdirection of Instruction No. 3, which, as the majority opinion states, ignores the joint and several liability of defendants arising out of their joint enterprise contract.
The majority opinion is eminently correct.